Citation Nr: 1416434	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1976.  

In May 2012, the Veteran testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

The Veteran initially claimed service connection for schizophrenia; however, because the record reflects multiple psychiatric diagnoses, including posttraumatic stress disorder (PTSD), schizophrenia, and schizoaffective disorder, the pending claim has been expanded to encompass these additional disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1992, the RO denied service connection for PTSD, finding that a current diagnosis of this disorder was not of record.  The Veteran did not perfect a timely appeal to this decision.  

2.  Evidence received since the September 1992 rating decision contains evidence not previously considered that has a tendency to substantiate a current diagnosis of PTSD.  



CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  

2.  Evidence received since the September 1992 rating decision is new and material and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Historically, the RO denied service connection for PTSD in September 1992.  Although the Veteran filed a timely notice of disagreement, he did not appeal after the statement of the case or submit an additional evidence in support of the claim within one year.  Thus, the September 1992 claim became final.

Since the prior denial of the claim in September 1992, recent evidentiary submissions have included additional VA medical treatment records, as well as the Veteran's own written and oral contentions.  Specifically, in a June 2009 clinical notation, a VA clinician noted current diagnoses of both PTSD and schizoaffective disorder.  The examiner also opined that the Veteran's in-service experiences may have contributed to his current psychiatric disorders.  

Having reviewed the evidentiary submissions since September 1992, the Board finds that new and material evidence to reopen service connection for a psychiatric disorder has been received.  The June 2009 clinical notation both contains current diagnoses of PTSD and schizoaffective disorder, and suggests these disorders may be related to service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this VA clinical notation confirms a current diagnosis of a psychiatric disorder, which was one basis of the prior final denial of service connection and suggests it is related to service.  Therefore, the claim is reopened.

Due to the favorable nature of this Board action, VA's duties to notify and assist claimants need not be further discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  


ORDER

Based on the receipt of new and material evidence, the application to reopen a claim of service connection for a psychiatric disorder is granted.  The appeal is allowed to this extent only.


REMAND

Having reopened the claim for a psychiatric disorder, a remand is needed.  Specifically, the Veteran separated from active duty service in May 1976 and was first hospitalized for psychiatric treatment in July 1976, approximately two months later.  Additionally, a VA psychiatrist suggested in June 2009 that the Veteran's experiences in service may have contributed to the development of a psychiatric disorder.  Thus, a VA psychiatric examination and opinion is required to address this question.  

Next, the Veteran has claimed participation in combat during service in Vietnam.  According to a June 2009 VA clinical notation, he reported serving aboard a C-130 gunship and firing upon enemy positions.  His service personnel records must be obtained to verify his account of combat participation.  Finally, as he is in receipt of ongoing VA medical treatment and his treatment records have not been requested since approximately September 2009, a request for additional VA treatment records is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Hudson Valley VAMC for the period since September 2009.  

Any relevant treatment records contained in the electronic Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any negative reply must be noted for the record.  

2.  Obtain the Veteran's service personnel records from the National Personnel Records Center (NPRC) or other appropriate records repository.  Any negative reply must be noted for the record.  

3.  Schedule the Veteran for a psychiatric examination in order to determine the current nature and etiology of any chronic psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified chronic psychiatric disorder had its onset during active service or is otherwise related to any event or incident of service.  

If the examiner determines a diagnosis of PTSD is warranted, s/he is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

The examiner should also state whether the Veteran exhibited onset of a psychosis within a year of service separation.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If, however, the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


